          Case 2:20-mj-00658-LPL Document 20 Filed 09/30/20 Page 1 of 2

                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                     )
                                             )
               v.                            )       Magistrate No. 20-658M
                                             )
MAKSIM BOIKO                                 )
    a/k/a Maxim Boyko                        )
    a/k/a “gangass”                          )

                     JOINT MOTION FOR EXTENSION OF
          SPEEDY TRIAL TIME TO FILE INDICTMENT OR INFORMATION

               AND NOW, comes the United States of America, by its attorneys, Scott W. Brady,

United States Attorney for the Western District of Pennsylvania, and Charles A. Eberle, Assistant

United States Attorney for said district, and Arkady Bukh, Esquire, counsel for defendant Maksim

Boiko, and set forth the following in support of the within joint motion:

               1.     Defendant Maksim Boiko was arrested on March 28, 2020, and charged in

a one-count criminal complaint filed at the above-captioned Magistrate Number with violating 18

U.S.C. §1956(h).

               2.     Pursuant to 18 U.S.C. ' 3161(b), an information or an indictment must be

filed against the defendant within 30 days of arrest or service with a summons.

               3.     18 U.S.C. ' 3161(b) provides:

                      Any information or indictment charging an
                      individual with the commission of an offense shall
                      be filed within thirty days from the date on which
                      such individual was arrested or served with a
                      summons in connection with such charges. If an
                      individual has been charged with a felony in a district
                      in which no grand jury has been in session during
                      such thirty-day period, the period of time for filing of
                      the indictment shall be extended an additional thirty
                      days.

               4.     Due to the COVID-19 pandemic, the grand jury in the Western District of

Pennsylvania was not in session from before the time of Defendant Boiko’s arrest on March 28,

2020, through May 19, 2020.
          Case 2:20-mj-00658-LPL Document 20 Filed 09/30/20 Page 2 of 2

               5.      Arkady Bukh, counsel for the defendant, and undersigned counsel for the

government now jointly move this Honorable Court for an order extending the speedy trial time to

file an indictment or information under 18 U.S.C. § 3161(b) from the date of the requested order

through and including November 30, 2020.

               6.      Counsel for both parties are engaged in discussions regarding the charges

which may be set forth in an information or indictment filed against the defendant. Additional

time will permit the parties to explore fully the law and facts associated with this case. Additional

time will also permit defense counsel the reasonable time necessary for effective preparation in

this matter and to allow the parties to conduct plea negotiations.

               7.      Defendant Boiko acknowledges, through his counsel, that he is aware of his

rights under Section 3161(b), voluntarily waives his right to have an information or indictment

filed within 30 days of his arrest, and consents to the granting of the instant motion being jointly

made by the parties.

               8.      Accordingly, the parties request that the time period under 18 U.S.C.

§ 3161(b) be extended, and that the Court make a finding, pursuant to 18 U.S.C. ' 3161(h)(7)(A),

that the period of time from the date of the Order through November 30, 2020, shall be excluded

in computing the time period within which an information or indictment must be filed, since the

ends of justice served by such continuance outweigh the best interest of the public and the

defendant in a speedy trial.

                                              Respectfully submitted,

                                              SCOTT W. BRADY
                                              United States Attorney

                                              s/ Charles A. Eberle
                                              CHARLES A. EBERLE
                                              Assistant U.S. Attorney
                                              PA ID No. 80782

                                              s/ Arkady Bukh
                                              ARKADY BUKH, ESQUIRE
                                              Counsel for Defendant Maksim Boiko
